Exhibit 10(g)

 

 

2012 HOVNANIAN ENTERPRISES, INC.

AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

(Directors)

 

Participant:

 

Date of Grant:

           

Number of Class A Shares:

 

Grant Price:

     

 

 

Vesting Schedule:

         

Date

 

Number of Shares

                 

 

Option Termination Date: 

 

 

 

1.     Grant of the Option. For valuable consideration, receipt of which is
hereby acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the right to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate number of Class A Shares
set forth above. This grant is made subject to the terms and conditions of the
2012 Company Amended and Restated Stock Incentive Plan, (the "Plan"), which Plan
is incorporated herein by reference and subject to the amendments to the Plan.
Capitalized terms used herein without definition have the meanings assigned to
such terms under the Plan. The purchase price of the Shares subject to the
Option (the "Grant Price") shall be the price per Share set forth above. This
Option is not an Incentive Stock Option within the meaning of Section 422 of the
Internal Revenue Code of 1986 (the "Code").

 

2.     Vesting. The Option will vest and become exercisable in accordance with
the schedule set forth above, subject to Section 3 of this Agreement.

 

3.     Exercise of Option.

 

(a)     Period of Exercise.

 

(i)     In General. The Options must be exercised before the Option Termination
Date (the "Option Termination Date"). The Participant may exercise less than the
full installment available to him under the Options, but he must exercise the
Options in full shares of the Common Stock of the Company. The Participant is
limited to ten exercises of the Options prior to the Option Termination Date.

 

 



Stock Option Agreement 

 Page 1









 
 

--------------------------------------------------------------------------------

 

 

(ii)     Termination of Board of Directors Membership Other than Due to Death,
Disability or Retirement. If, prior to the Option Termination Date, the
Participant ceases to be a member of the Board of Directors (otherwise than by
reason of death, Disability or Retirement), the nonvested portion of the Option
shall be canceled and the vested portion of the Option, to the extent not
previously exercised, shall remain exercisable until the earlier of (a) the
Option Termination Date and (b) the sixtieth (60th) day after the date the
Participant ceases to be a member of the Board of Directors, and thereafter all
Options, to the extent not previously exercised, shall terminate together with
all other rights hereunder. This Option shall be wholly void and of no effect
after the Option Termination Date. For purposes of this Agreement, "Disability"
shall mean disability within the meaning of Section 22(e)(3) of the Code, and
"Retirement" shall mean termination as a member of the Board of Directors on or
after age 60, or on or after age 58 with at least 15 years of "Service" to the
Company immediately preceding such termination. For this purpose, "Service"
means the period of service as a member of the Board of Directors immediately
preceding Retirement, plus any prior periods of service as a member of the Board
of Directors of one or more years' duration, unless they were succeeded by a
period of non-service as a member of the Board of Directors of at least three
years' duration.

 

(iii)     Termination of Board of Directors Membership Due to Death. If, prior
to the Option Termination Date, the Participant ceases to be a member of the
Board of Directors due to the Participant's death, the Option, to the extent not
previously vested and exercised, shall immediately become fully vested and
exercisable and shall remain exercisable until the Option Termination Date, and
thereafter all Options, to the extent not previously exercised, shall terminate
together with all other rights hereunder. During such time, the Option will be
exercisable by the person or persons to whom the Participant's rights under the
Option shall pass by will or by the applicable laws of descent and distribution.

 

(iv)     Termination of Board of Directors Membership Due to Disability. If
prior to the Option Termination Date the Participant ceases to be a member of
the Board of Directors due to the Participant's Disability, the Option, to the
extent not previously vested and exercised, shall immediately become fully
vested and exercisable and shall remain exercisable until the Option Termination
Date by the Participant or his or her designated personal representative on the
Participant's behalf, and thereafter all Options, to the extent not previously
exercised, shall terminate together with all other rights hereunder.

 

(v)     Termination of Board of Directors Membership Due to Retirement. If prior
to the Option Termination Date the Participant ceases to be a member of the
Board of Directors due to the Participant's Retirement, the Option, to the
extent not previously vested and exercised, shall immediately become fully
vested and exercisable and remain exercisable until the earlier of (i) the
Option Termination Date and (ii) the first anniversary of the Participant's
Retirement, and thereafter all Options, to the extent not previously exercised,
shall terminate together with all other rights hereunder. Notwithstanding the
preceding sentence (and without limiting the Participant’s rights in connection
with a Retirement), in the event of the Participant’s Qualified Retirement, the
Option, to the extent not previously exercised, shall remain exercisable until
the Option Termination Date and shall then terminate together with all other
rights under this Agreement. As used herein, the term “Qualified Retirement”
means the Participant’s termination as a member of the Board of Directors at or
after reaching age 65 with at least 10 years of Service.

 

 



Stock Option Agreement 

 Page 2











 
 

--------------------------------------------------------------------------------

 

 

(b)     Method of Exercise. Subject to the provisions of the Plan, the Options
may be exercised by written notice to the Company stating the number of shares
with respect to which it is being exercised and accompanied by payment of the
Option Price (a) by certified or bank cashier's check payable to the order of
the Company in New York Clearing House Funds, (b) by surrender or delivery to
the Company of shares of its Common Stock that have been held by the Participant
for at least six months (or such other period of time as may be determined by
the Board of Directors), or (c) in any other form acceptable to the Company,
together with payment or arrangement for payment of any minimum federal income
or other tax required to be withheld by the Company. As soon as practical after
receipt of such notice and payment, the Company shall, without transfer or issue
tax or other incidental expense to the Participant, deliver to the Participant
at the offices of the Company at 110 West Front Street, Red Bank, New Jersey, or
such other place as may be mutually acceptable, or, at the election of the
Company, by first class insured mail addressed to the Participant at his address
shown in the employment records of the Company or at the location at which he is
employed by the Company or subsidiary, a certificate or certificates for
previously unissued shares or reacquired shares of its Common Stock as the
Company may elect.

 

(c)     Delivery of Shares.

 

(i)     The Company may postpone the time of delivery of certificates for shares
of its Common Stock for such additional time as the Company shall deem necessary
or desirable to enable it to comply with the listing requirements of any
securities exchange upon which the Common Stock of the Company may be listed, or
the requirements of the Securities Act of 1933 or the Securities Exchange Act of
1934 or any Rules or Regulations of the Securities and Exchange Commission
promulgates thereunder or the requirements of applicable state laws relating to
authorization, issuance or sales of securities.

 

(ii)     If the Participant fails to accept delivery of the shares of Common
Stock of the Company upon tender of delivery thereof, his or her right to
exercise the Options with respect to such undelivered shares may be terminated
by the Company

 

4.     Adjustments Upon Certain Events. Subject to the terms of the Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of Shares
subject to this Agreement to reflect such Adjustment Event. Any such adjustment
made by the Committee shall be final and binding upon the Participant, the
Company and all other interested persons.

 

5.     No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Board and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms).

 

6.     No Rights of a Shareholder. The Participant shall not have any rights or
privileges as a shareholder of the Company until the Shares in question have
been registered in the Company's register of shareholders.

 

7.     Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 8 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

 

 



Stock Option Agreement 

 Page 3











 
 

--------------------------------------------------------------------------------

 

 

8.     Transferability. The Options shall, during the Participant's lifetime, be
exercisable only by the Participant, and neither it nor any right hereunder
shall be transferable otherwise than by will or the laws of descent and
distribution or be subject to attachment, execution or other similar process.
Notwithstanding the foregoing, an Participant may transfer the Options in whole
or in part by gift or domestic relations order to a family member of the
Participant (a "Permitted Transferee") and, following any such transfer, such
Options or portion thereof shall be exercisable only by the Permitted
Transferee, provided that no such Options or portion thereof is transferred for
value, and provided further that, following any such transfer, neither such
Options or any portion thereof nor any right hereunder shall be transferable
other than to the Participant or otherwise than by will or the laws of descent
and distribution or be subject to attachment, execution or other similar
process. For purposes of this paragraph, "family member" includes any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Participant's household (other than a
tenant or employee), trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. In the event of any attempt by the Participant to alienate, assign,
pledge, hypothecate or otherwise dispose of his or her Options or of any right
hereunder, except as provided for herein, or in the event of any levy or any
attachment, execution or similar process upon the rights or interest hereby
conferred, the Company may terminate his Options by notice to the Participant
and it shall thereupon become null and void.

 

9.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

10.     Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

11.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

HOVNANIAN ENTERPRISES, INC.

               

Ara K. Hovnanian
President, Chief Executive Officer and Chairman of the Board

           

PARTICIPANT:

                             

 

 



Stock Option Agreement 

 Page 4







